Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                     March 23, 2021
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 54084-3-II

                                Respondent,

         v.

    SAMUEL ADAM BEAM,                                          UNPUBLISHED OPINION

                                Appellant.

        LEE, C.J. — Samuel A. Beam appeals his conviction for harming a police dog, arguing that

his conviction is not supported by sufficient evidence. Because the evidence is sufficient to support

Beam’s conviction, we affirm.

                                               FACTS

        On July 17, 2017, Beam was charged with five counts, including harming a police dog.1

In October, Beam entered into a drug court contract. In January 2019, Beam was terminated from

drug court.

        On January 22, 2019, the trial court held a bench trial on stipulated facts. The police report

contained the following facts relevant to the charge of harming a police dog:

        I push the suspect away from me so I create some distance in between us. I called
        K9 Jaxx to me and I could see him coming around the vehicle. At this time, I also
        see the driver exit the vehicle and start to approach me. I yelled the command for
        my dog to come to me and he complied without issue. I also yelled at the female
        to get back in the vehicle. Once K9 Jaxx observed me fighting with the suspect he
        began to go to the suspect. I gave K9 Jaxx the command to apprehend the suspect
        at this time while I was trying to get off the ground.


1
 The other four charges are not at issue in this appeal; therefore, we do not address the other four
charges against Beam.
No. 54084-3-II


       K9 Jaxx bit the suspect in the thigh area. I observe the suspect punch K9 Jaxx in
       the head and K9 Jaxx let go of the bite at this time. The suspect attempts to run
       away from me and the K9 but K9 Jaxx is able to reengage the suspect. K9 Jaxx bit
       the suspect on his jeans near his thigh. At this time, the suspect’s pants fell down
       and K9 Jaxx bit him on his thigh near where the belt was at. I observe the suspect
       punch K9 Jaxx 4-5 times more with a closed fist but K9 Jaxx maintains contact
       with the suspect. K9 Jaxx takes the suspect to the ground but the suspect is still
       actively fighting with the K9. I give the suspect commands to stop fighting the dog
       and he then stated that, [sic] “I give up.” I went and grabbed K9 Jaxx by the harness
       and outed him.

Clerk’s Papers (CP) at 28. The trial court found,

       On June 7, 2017, in Thurston County, Washington, the Defendant did intentionally
       and maliciously injure, disable, shot [sic], or killed [sic], by any means, any dog
       that the person knows or has reason to know to be a police dog.

CP at 20. The trial court concluded Beam was guilty of harming a police dog.

       Beam appeals his conviction for harming a police dog.

                                            ANALYSIS

       Beam argues that there was not sufficient evidence to support his conviction for harming a

police dog because there was no evidence that the police dog was injured by Beam’s actions.

Because there was sufficient evidence to support the trial court’s finding that the police dog was

injured, we disagree.

       Evidence is sufficient to support a conviction if, after viewing the evidence and all

reasonable inferences in a light most favorable to the State, a rational trier of fact could find each

element of the crime proven beyond a reasonable doubt. State v. Cardenas-Flores, 189 Wn.2d

243, 265, 401 P.3d 19 (2017). Our review of a claim of insufficient evidence arising from a bench

trial is limited to whether substantial evidence supports the trial court’s findings of fact and

whether the findings support the conclusions of law. State v. Alvarez, 105 Wn. App. 215, 220, 19

P.3d 485 (2001). “Substantial evidence is evidence sufficient to persuade a fair-minded, rational

person that the findings are true.” State v. Smith, 185 Wn. App. 945, 956, 344 P.3d 1244, review


                                                  2
No. 54084-3-II


denied, 183 Wn.2d 1011, 352 P.3d 187 (2015). Unchallenged findings of fact are verities on

appeal. State v. Homan, 181 Wn.2d 102, 106, 330 P.3d 182 (2014). Credibility determinations

are for the trier of fact and this court does not review credibility determinations on appeal. State

v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990). We review the trial court’s conclusions of

law de novo. State v. Rawley, 13 Wn. App. 2d 474, 478-79, 466 P.3d 784 (2020).

       A person is guilty of harming a police dog if he “maliciously injures, disables, shoots, or

kills by any means any . . . that the person knows or has reason to know to be a police dog[.]”

RCW 9A.76.200(1). The term “injures” is not defined by statute. Therefore, we engage in

statutory interpretation to determine whether there was substantial evidence supporting the trial

court’s finding that Beam injured the police dog. State v. Sullivan, 143 Wn.2d 162, 174-75, 19

P.3d 1012 (2001).

       We review questions of statutory interpretation de novo. State v. Weatherwax, 188 Wn.2d

139, 148, 392 P.3d 1054 (2017). “Our ‘fundamental objective . . . is to ascertain and carry out the

legislature’s intent.’” Weatherwax, 188 Wn.2d at 148 (alteration in original) (internal quotation

marks omitted) (quoting Lake v. Woodcreek Homeowners Ass’n, 169 Wn.2d 516, 526, 243 P.3d

1283 (2010)). “We discern a statute’s meaning ‘from the ordinary meaning of the language at

issue, the context of the statute in which that provision is found, related provisions, and the

statutory scheme as a whole.’” Weatherwax, 188 Wn.2d at 149 (quoting State v. Engel, 166 Wn.2d

572, 578, 210 P.3d 1007 (2009)). And we give nontechnical statutory terms their dictionary

meaning. State v. Kintz, 169 Wn.2d 537, 547, 238 P.3d 470 (2010).

       “[I]njure” is defined as “to give pain to.”      WEBSTER’S THIRD NEW INTERNATIONAL

DICTIONARY 1164 (def. 1c). The dictionary also notes that injure is synonymous with harm, which




                                                 3
No. 54084-3-II


“stresses the inflicting of pain, suffering, or loss.” WEBSTER’S THIRD NEW INTERNATIONAL

DICTIONARY at 1164.

        Here, the evidence shows that Beam punched the police dog in the head, causing the dog

to break its grip on Beam. The evidence also shows that Beam continued to punch the police dog

in the head with a closed fist several more times thereafter. A reasonable inference can be drawn

from this evidence that punching a police dog several times in the head with a closed fist and

causing the police dog to release its grip caused pain to the dog. Thus, viewing the evidence and

all reasonable inferences in the light most favorable to the State, a rational trier of fact could find

that Beam injured the police dog. Therefore, the evidence was sufficient to support Beam’s

conviction for harming a police dog.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      Lee, C.J.
 We concur:



 Worswick, J.




 Veljacic, J.




                                                  4